DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the amendment filed on September 2, 2022.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: displaying at least one from among time series data and histogram data that relates to the at least one feature vector; applying at least one escalation rule to the at least one feature vector; determining whether the at least one feature vector satisfies the applied at least one escalation rule; displaying an indication regarding whether the at least one feature vector satisfies the applied at least one escalation rule; and adjusting the at least one escalation rule based on a learning model that includes a linear logistics regression mode learning algorithm that is updated based on current data.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claims 1-5, 7, 10-15, 17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) a collecting step using a credit lender server device.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  
Claim 1 falls into the category of fundamental economic practice (detecting 
and managing credit risk, and more particularly to methods and systems for monitoring intraday credit exposure and usage in near real time—Spec.¶ 2).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites and system and mimics independent claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims are directed gathering and analyzing data.
The additional determining, applying, displaying, monitoring, performing, and adjusting steps of claim 1 do not add more to the claim take the claim out of the realm of abstraction.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-5, 7, 10-15, 17, and 20-21 are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10-15, 17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) a collecting step using a credit lender server device.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  
Claim 1 falls into the category of fundamental economic practice (detecting 
and managing credit risk, and more particularly to methods and systems for monitoring intraday credit exposure and usage in near real time—Spec.¶ 2).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites and system and mimics independent claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims are directed gathering and analyzing data.
The additional determining, applying, displaying, monitoring, performing, and adjusting steps of claim 1 do not add more to the claim take the claim out of the realm of abstraction.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-5, 7, 10-15, 17, and 20-21 are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691